Citation Nr: 1630303	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-02 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to March 1984, from August 1984 to September 1984, and from February 1985 to February 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded this matter in August 2015.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In January 2016, following issuance of the most recent supplemental statement of the case, the Veteran submitted a statement to the Board along with a waiver of initial consideration of that statement by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record reflects the Veteran was employed through the end of 2013, when she was laid off.  Thereafter, she collected unemployment and looked for a new job.  She began a temporary job in the middle of 2014, and that job ended in the middle of 2015.  At a November 2015 VA examination, the Veteran indicated that she had not worked since July 2015.  The record also reflects that the Veteran's major depression has affected her work performance in the past.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders her unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right ankle condition and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee condition have been raised by the record in a VA form 21-526b, Veteran's Supplemental Claim for Compensation, received in February 2012, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for her service-connected major depression.  The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The VA treatment records indicate that the Veteran was provided a referral for fee-based counseling with J. Anesi, who is referred to in the record as either a L.C.S.W. or a L.C.P.C., in or around February 2012.  The VA treatment records show that the Veteran did attend counseling with J. Anesi, and the Veteran told a September 2013 VA examiner that she saw J. Anesi for eight counseling sessions in 2012 and 2013.  VA treatment records dated in September 2015 reflect that the Veteran voiced an interest in resuming counseling with J. Anesi on a fee basis.  In her January 2016 statement, the Veteran reported that she was waiting to see J. Anesi again "when she has availability."  The record does not currently include treatment records from J. Anesi, and does not reflect that appropriate efforts have been made to obtain such records.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 38 C.F.R. § 3.159(c)(1).  Accordingly, this matter must be remanded so that attempts may be made to obtain counseling records from J. Anesi and associate them with the record.

In addition, in her January 2016 statement, the Veteran indicated that when she asked to see J. Anesi on a fee basis, "[I] was told that I need to utilize VA Fort Harrison, so I did see one counselor, but did not click with her."  It is unclear whether records for the Veteran's session or sessions with that counselor are of record.  As such, updated VA treatment records, to include from the VA Montana Health Care System from October 21, 2015, through the present, should also be obtained and associated with the record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, specifically to include from the VA Montana Health Care System from October 21, 2015, through the present, and associate the records with the record.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from J. Anesi, who is described in the record as either a L.C.S.W. or a L.C.P.C., whom the Veteran saw on a fee basis in 2012 and 2013, and whom the Veteran may have seen on a fee basis in 2016.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher rating may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

